Citation Nr: 1041813	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-39 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R.  
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1943 to December 
1945.  He was a World War II veteran who earned the European-
African-Middle Eastern Theater Medal with one bronze battle star.  
The Veteran died in December 2004.  The appellant is the widow of 
the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Oakland, 
California.

On appeal in September 2009, the Board remanded the case for 
additional development, to include obtaining VA records from the 
Veteran's final hospitalization and an opinion regarding the 
cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On September 28, 2010, the RO received additional evidence from 
the appellant.  This evidence consists of a statement from the 
appellant and a family friend, both dated September 2010.  The 
statements concern the Veteran's state of mind near the time of 
his death.  Specifically, the letters state that the Veteran's 
PTSD caused him to refuse dialysis, which resulted in his fatal 
end stage renal failure.  While this theory has already been 
advanced by the appellant, the lay statement is written by 
someone who spent time with the Veteran immediately prior to his 
death.  The RO did not issue a supplemental statement of the case 
before certifying this case to the Board on October 10, 2010.  
The Board received the additional evidence on October 7, 2010.  
These documents were not previously in the claim file.  This 
evidence has not been considered by the RO, and no waiver of 
initial RO consideration is currently of record.  See 38 C.F.R. 
§§ 19.37, 20.1304.

Without a written waiver of initial RO consideration of this 
additional pertinent evidence, this case must be returned to the 
agency of original jurisdiction for readjudication and issuance 
of a supplemental statement of the case.  Id.; see also Disabled 
American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) 
(holding that a prior VA regulation allowing the Board to 
consider additional evidence without remanding case to the agency 
of original jurisdiction for initial consideration was invalid).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on 
appeal remains denied, then the Veteran 
and her representative should be 
furnished with a Supplemental Statement 
of the Case and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).





	                  
_________________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



